HAYS, Circuit Judge
(concurring) :
I concur in the result and in Judge FRIENDLY’S opinion.
I wish to add a word simply to emphasize a point which is taken for granted in both Judge FRIENDLY’S and Judge ANDERSON’S opinions.
There is nothing in the character of attachment or of resulting in rem jurisdiction which would require that the procedure be available only to plaintiffs who are residents in the forum state. While in both Seider and Simpson the plaintiffs were residents of New York, nothing was decided in either of those cases which *120would deny to residents of states other than New York the procedure approved in the cases. In Judge Breitel’s concurrence in Simpson, 21 N.Y.2d 314 at p. 316,* 287 N.Y.S.2d 640 at p. 641, 234 N.E.2d 674 at p. 675 and in Judge Burke’s dissent in the same case ** a question is raised as to. whether non-residents of New York may resort to the Seider procedure.
Although I read Judge FRIENDLY’S opinion as finding the Seider procedure acceptable only when plaintiffs are residents of New York, I believe that it is worthwhile to put additional stress on this point and to make it completely clear that our opinion refers only to the situation where plaintiffs are New York residents.

 “This State, and particularly its chief city, is the mecca for those seeking high verdicts in personal injury cases (see e. g., Gilchrist v. Trans-Canada Air Lines, 27 A.D.2d 524, 275 N.Y.S.2d 394). On the basis of the rule in the Seider case, it will be the rare plaintiff who cannot invoke the jurisdiction of New York courts, even though only quasi in rem, since it will be a very small insurance company that does not have a palpable contact with this State.”
In the Gilchrist case the plaintiffs were non-residents.


 “Mere presence of the insurer in this State, which is all that Seider appears to require, based as it is on a highly formalistic in rem attachment approach, would not seem sufficient to establish such an interests [^Illustrative of the type of case Seider would appear to invite into our courts in the Vaage case (see Nationwide Mut. Ins. Co. v. Vaage, 265 F.Supp. 556 [S.D., N.Y., 19671). Vaage, a citizen and resident of Norway, has commenced, by means of a Seider-type attachment, an action in New York based upon an automobile accident in which he was involved in North Carolina. Defendant is a North Carolina resident and the liability policy was issued there. What purpose allowing suit to be brought here, other than possibly increasing Vaage’s hoped for damage award, is beyond me.] and even if Seider is to be read as requiring that the plaintiff must have been a New York resident at the time of the accident.3 [3 This might pose a problem under the Federal Constitution if Seider’s in rem basis were carried to its logical extreme. See Harris v. Balk (198 U.S. 215, 223-224, 25 S.Ct. 625, 49 L.Ed. 1023).] these would not seem sufficient additional circumstances to warrant interference with the rights and obligations of the parties to the out-of-State contract.”
But see Vaage v. Lewis, 29 A.D.2d 315, 288 N.Y.S.2d 521 (2d Dept. 1968).